VENTERS, J.,
dissenting.
I respectfully dissent. The residence provided by the Board of Education for a maintenance employee is not connected to the governmental function of educating children. The majority relies upon previous decisions of this Court wherein the activity in question was essential to the core governmental function of public education. In Withers, we noted that the University of Kentucky Medical Center’s essential mission was to teach medical students. In Yanero, we recognized the educational purpose of an interscholastic athletics program. In Autry, we recognized that dormitory housing for students was an essential part of Western Kentucky University’s duty to educate college students. Maintaining the personal, private house for the use of the school maintenance worker and her social guests has nothing to do with the school district’s educational mission. The keeping of that house is a purely proprietary function, and the alleged failure to maintain that property in a safe condition should not be cloaked with governmental immunity.